FINANCIAL AND COMPLIANCE REPORTS AND INDEPENDENT AUDITOR'S REPORT MANSUR WOOD LIVING CENTER, L.P. DECEMBER 31, 2 PAILET, MEUNIER and LeBLANC, L.L.P. FINANCIAL AND COMPLIANCE REPORTS AND INDEPENDENT AUDITOR'S REPORT MANSUR WOOD LIVING CENTER, L.P. DECEMBER 31, 2 MANSUR WOOD LIVING CENTER, L.P. TABLE OF CONTENTS PAGE INDEPENDENT AUDITORS' REPORT 3 FINANCIAL STATEMENTS: BALANCE SHEETS 4 STATEMENTS OF INCOME 6 STATEMENTS OF CHANGES IN PARTNERS' EQUITY 7 STATEMENTS OF CASH FLOWS 8 NOTES TO FINANCIAL STATEMENTS 9 SUPPLEMENTAL INFORMATION: INDEPENDENT AUDITOR'S REPORT ON INFORMATION ACCOMPANYING THE BASIC FINANCIAL STATEMENTS 16 SUPPLEMENTAL SCHEDULE 17 PAILET, MEUNIER and LeBLANC, L.L.P. Certified Public Accountants Management Consultants INDEPENDENT AUDITOR'S REPORT To the Partners MANSUR WOOD LIVING CENTER, L.P. Bettendorf, Iowa We have audited the accompanying balance sheets of MANSUR WOOD LIVING CENTER, L.P. as of December 31, 2007 and 2006 and the related statements of operations, changes in partners' equity (deficit) and cash flows for the years then ended. These financial statements are the responsibility of the Partnership's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the Standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The partnership has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the partnership's internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of MANSUR WOOD LIVING CENTER, L.P. as of December 31, 2007 and 2006 and the results of its operations, changes in partners' equity and cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. \s\PAILET, MEUNIER and LeBLANC, L.L.P. Metairie, Louisiana July 12, 2008 3421 N. Causeway Blvd., Suite 701. Metairie, LA 70002
